Name: The Schengen acquis - Decision of the Executive Committee of 14 December 1993 on the common principles for cancelling, rescinding or shortening the length of validity of the uniform visa (SCH/Com-ex (93) 24)
 Type: Decision
 Subject Matter: international affairs;  international law;  information and information processing
 Date Published: 2000-09-22

 Avis juridique important|41993D0024The Schengen acquis - Decision of the Executive Committee of 14 December 1993 on the common principles for cancelling, rescinding or shortening the length of validity of the uniform visa (SCH/Com-ex (93) 24) Official Journal L 239 , 22/09/2000 P. 0154 - 0156DECISION OF THE EXECUTIVE COMMITTEEof 14 December 1993on the common principles for cancelling, rescinding or shortening the length of validity of the uniform visa(SCH/Com-ex (93)24)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 131 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:The procedures for cancelling, rescinding or shortening the length of validity of the uniform visa shall comply with the principles defined in the document attached hereto.Paris, 14 December 1993.The ChairmanA. LamassoureThe procedures for cancelling, rescinding or shortening the length of validity of a uniform visa, as laid down by the Executive Committee pursuant to Article 131, shall be either to prevent access to the territory of the Signatory States to the Schengen Convention as granted by the issue of a uniform visa, or to shorten the length of validity of the visa or the length of the initially intended duration of the stay.A distinction can be made between:- cancellation,- rescission,- and shortening of the length of validity.1. CancellationThe visa shall be cancelled at the border(1) and the procedure carried out by the officers responsible for border controls (see Common Manual II point 1.4.4)(2). The purpose is to prevent access to the territory of the Signatory States to the Schengen Convention, notably where a visa has been issued in error to an alien who is the subject of an alert refusing entry as an undesirable person. If a visa is cancelled it is considered as never having existed.Cancellation is not the same as refusal of admission, a procedure whereby the border control officers do not cancel the visa but refuse the holder entry to their territory, for example because the latter lacks the documents to justify the purpose of the stay.The decision to cancel the visa is taken by the national administrative authorities responsible for border checks.For practical purposes, an interlineation or some kind of indication may be attached to the visa sticker that clearly shows that the visa has been cancelled. It is recommended that the sticker kinegramme be scored through with a pointed metal object.The central authority of the State that issued the visa shall be notified that the visa has been cancelled, and the following information shall be communicated:- the date and grounds for cancellation,- the name of the visa holder,- nationality,- travel document type and issue number,- visa sticker number,- type of visa,- date and place of issue of the visa.2. RescissionSome States draw a distinction between rescinding a uniform visa and cancelling it.By rescinding a visa, a measure which does not have retroactive effect, it is possible to cancel the remaining period of validity of a uniform visa after the holder has entered the territory.Pursuant to Article 23 of the Schengen Convention, the visa shall be rescinded if checks reveal that the alien holding a visa issued correctly does not fulfil, or no longer fulfils, one or several of the conditions set out in Article 5(1)(c), (d) and (e) of the Schengen Convention. The visa shall be rescinded according to the national procedures of the Contracting Party on whose territory the visa holder is located. The Contracting Party that rescinds the visa shall inform the Contracting Party which issued the visa. It shall give the reasons for its decision.3. Shortening of the length of validity of the uniform visaPursuant to Article 23 of the Schengen Convention, some States use this procedure prior to the expulsion of an alien. It entails shortening the length of the stay to the number of days between the date on which the border was crossed and the date set for the alien's expulsion.The border control officer may also decide to shorten the length of validity of a uniform visa if it is established that the alien does not have adequate means of support for the initially intended duration of the stay.(1) A visa may also be cancelled by the consular authorities if the visa appears to have been issued in error.(2) Confidential document. See SCH/Com-ex (98)17.